DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 4/6/2020. Claims 1-9 are presently pending and are presented for examination. 	

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figure 2 does not include reference numbers for the first or last fields of the chart, and the specification does not provide an explicit directive as to what these portions represent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Reference numbers should not be used in the abstract, such as “straddle-type vehicle information processor 10”.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The “Brief Description of the Drawings” section includes a typographical error in paragraph [0009]; currently reading “g. 2 is a flowchart…” should be updated to “Fig. 2 is a flowchart…”.  
Appropriate correction is required.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 depends directly on claim 1.  Claim 1 describes “a physical quantity set (s)”, and then in dependent claim 5, “another physical quantity set (s)” is introduced.  It may be beneficial to update these to read “a physical quantity set (s1)” and “another physical quantity set (s2)” to prevent a reader from inadvertently mistaking the two physical quantity sets.
Claim 6 states “…further acquires a sub-Mahalanobis distance (MHDs) that is the Mahalanobis distance…” which the Examiner recommends updating to “…further acquires a sub-Mahalanobis distance (MHDs) that is [ [the] ] a Mahalanobis distance…” to prevent an inaccurate association with the “a Mahalanobis distance” already established in claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“…travel state information acquisition section (11) that acquires…” in claim 1.
“…crash recognition section (12) that recognizes…” in claim 1.
“…output section (13) that makes output…” in claim 1.
“…travel state information acquisition section (11) acquires…” in claim 1.
“…crash recognition section (12) acquires…and determines…” in claim 1.
“…crash recognition section (12) varies…” in claim 4.
“…travel state information acquisition section (11) further acquires…” in claim 5.
“…crash recognition section (12) switches…” in claim 5.
“…travel state information acquisition section (11) further acquires…” in claim 6.
“…crash recognition section (12) further acquires…and determines…” in claim 6.
“…crash recognition section (12) makes the determination…” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
travel state information acquisition section (11):
No structure or support provided in Specification.
crash recognition section (12):
No structure or support provided in Specification.
output section (13):
No structure or support provided in Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “travel state information acquisition section (11)”, “crash recognition section (12)”, and “output section (13)” all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0017] of the instant specification describes all 3 aforementioned “sections” as being included in the “straddle-type vehicle information processor”, thus the “sections” will be interpreted as modules within a processor, however there is no sufficient structure for the “straddle-type vehicle information processor”.  Other paragraphs describe the ”sections” and their corresponding functions, however no structure is provided to any of these ”sections”.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 describes “…a crash recognition section (12) that recognizes that the straddle-type vehicle (1) has crashed…” in the second limitation, and then later in the fifth limitation states “…determines whether the crash has occurred…” which contradicts the previous recognition that a crash has already occurred, therefore the claim is currently indefinite. 
Claim 5 recites the limitation "…the other physical quantity set (s)…" in the second and third limitations.  There is insufficient antecedent basis for these limitations in the claim.
Similar to claim 1 above, claim 9 describes “…a crash recognition step (S102, S103) of recognizing that the straddle-type vehicle (1) has crashed…” in the second limitation, and then later in the fifth limitation states “…it is determined whether the crash has occurred…” which contradicts the previous recognition that a crash has already occurred, and therefore the claim is currently indefinite.
Claims 2-8 are also rejected since the claims are dependent on a previously rejected claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph [0017] of the instant specification describes all 3 aforementioned “sections” as being included in the “straddle-type vehicle information processor”, thus the “sections” will be interpreted as modules within a processor, however there is no sufficient structure for the “straddle-type vehicle information processor”.  Other paragraphs describe the ”sections” and their corresponding functions, however no structure is provided to any of these ”sections”.
Claims 2-8 are also rejected since the claims are dependent on a previously rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claims 1 and 9 are directed towards an apparatus and method, respectively. Therefore, each of the independent claims 1 and 9 and the corresponding dependent claims 2-8 are directed to a statutory category of invention under Step 1.

101 Analysis: Step 2A, Prong 1 (claim 1)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A straddle-type vehicle information processor (10) comprising: 
a travel state information acquisition section (11) that acquires information related to a travel state of a straddle-type vehicle (1); 
a crash recognition section (12) that recognizes that the straddle-type vehicle (1) has crashed during travel on the basis of the information acquired by the travel state information acquisition section (11); and 
an output section (13) that makes output corresponding to the recognition of the crash by the crash recognition section (12), wherein 
the travel state information acquisition section (11) acquires, as the information, a physical quantity set (s) that is configured to include at least two types of physical quantities (x1, x2), and 
the crash recognition section (12) acquires a Mahalanobis distance (MHD) with respect to a referred sample group of the physical quantity set (s), which is acquired by the travel state information acquisition section (11), and determines whether the crash has occurred on the basis of a relationship between said Mahalanobis distance (MHD) and a reference value (Th).   
These limitations, as drafted, are an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “…recognizes that the straddle-type vehicle (1) has crashed…” may be interpreted as mentally recognizing a collision according to observable information, and “…determines whether the crash has occurred…” may be interpreted as mentally determining that a collision has occurred upon comparing two values.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 1)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
A straddle-type vehicle information processor (10) comprising: 
a travel state information acquisition section (11) that acquires information related to a travel state of a straddle-type vehicle (1); 
a crash recognition section (12) that recognizes that the straddle-type vehicle (1) has crashed during travel on the basis of the information acquired by the travel state information acquisition section (11); and 
an output section (13) that makes output corresponding to the recognition of the crash by the crash recognition section (12), wherein 
the travel state information acquisition section (11) acquires, as the information, a physical quantity set (s) that is configured to include at least two types of physical quantities (x1, x2), and 
the crash recognition section (12) acquires a Mahalanobis distance (MHD) with respect to a referred sample group of the physical quantity set (s), which is acquired by the travel state information acquisition section (11), and determines whether the crash has occurred on the basis of a relationship between said Mahalanobis distance (MHD) and a reference value (Th).   
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “a straddle-type vehicle information processor…”, “…a crash recognition section (12)…”, “…an output section (13)…”, “…the travel state information acquisition section (11)…”, and “…the crash recognition section (12)…” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere machinery used as a tool to perform the process.  
The limitations of “…a travel state information acquisition section (11) that acquires information…”, “…an output section (13) that makes output…”, “…the travel state information acquisition section (11) acquires…”, and “…the crash recognition section (12) acquires…” are directed towards insignificant extra-solution activity that is data gathering and data output, which does not add any meaningful limits on the claim.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.

101 Analysis: Step 2B (claim 1)
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.


101 Analysis: Step 2A, Prong 1 (claim 4)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Claim 4 recites:
The straddle-type vehicle information processor according to claim 1, wherein the crash recognition section (12) varies the referred sample group in accordance with the travel state of the straddle-type vehicle (1).
This limitation, as drafted, is an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “…varies the referred sample group…” may be interpreted as mentally associating one data set with a vehicle’s travel state as opposed to another data set that may be associated with a different travel state.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 4)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements”):
The straddle-type vehicle information processor according to claim 1, wherein the crash recognition section (12) varies the referred sample group in accordance with the travel state of the straddle-type vehicle (1).
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “…the crash recognition section (12)…” is merely a generic component which allows the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that this element is merely a computer component to apply the above-noted abstract idea by using a computer to perform the process.  Thus, taken alone, the additional element does not integrate the abstract idea into a practical application.

101 Analysis: Step 2B (claim 4)
Regarding Step 2B in the 2019 PEG, dependent claim 4 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

101 Analysis: Step 2A, Prong 1 (claim 5)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Claim 5 recites:
The straddle-type vehicle information processor according to claim 1, wherein 
the travel state information acquisition section (11) further acquires, as the information, another physical quantity set (s) that is configured to include at least two types of the physical quantities, 
the physical quantity set (s) and the other physical quantity set (s) have different combinations of the types of the physical quantities from each other, and 
the crash recognition section (12) switches the physical quantity set (s), which is used to determine whether the crash has occurred, to the other physical quantity set (s) in accordance with the travel state of the straddle-type vehicle (1).
These limitations, as drafted, are an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process, such as expanded upon the mental concepts of claim 1.  For example, “…the physical quantity set (s) and the other physical quantity set (s) have different combinations…”, “…switches the physical quantity set…to the other physical quantity set…”, “…determine whether the crash has occurred…” may be interpreted as associating data for sets in different combinations, updating a mental association of data to a different set of data, and mentally recognizing a collision according to observable information or by comparing two values, similar to the determinations described in independent claim 1.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 5)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
The straddle-type vehicle information processor according to claim 1, wherein 
the travel state information acquisition section (11) further acquires, as the information, another physical quantity set (s) that is configured to include at least two types of the physical quantities, 
the physical quantity set (s) and the other physical quantity set (s) have different combinations of the types of the physical quantities from each other, and 
the crash recognition section (12) switches the physical quantity set (s), which is used to determine whether the crash has occurred, to the other physical quantity set (s) in accordance with the travel state of the straddle-type vehicle (1).
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “The straddle-type vehicle information processor…” is merely a generic component which allows the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that this element is mere machinery used as a tool to perform the process.  
The limitations of “…the travel state information acquisition section (11) further acquires…”, and “…the crash recognition section (12) switches…” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are merely computer components to apply the above-noted abstract idea by using a computer to perform the process.  Thus, taken alone, the additional element does not integrate the abstract idea into a practical application.

101 Analysis: Step 2B (claim 5)
Regarding Step 2B in the 2019 PEG, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

101 Analysis: Step 2A, Prong 1 (claim 6)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Claim 6 recites:
The straddle-type vehicle information processor according to claim 1, wherein 
the travel state information acquisition section (11) further acquires, as the information, a sub-physical quantity set (ss) that is configured to include at least two types of the physical quantities, 
the physical quantity set (s) and the sub-physical quantity set (ss) have different combinations of the types of the physical quantities from each other, and 
the crash recognition section (12) 
further acquires a sub-Mahalanobis distance (MHDs) that is the Mahalanobis distance with respect to a referred sample group of the sub-physical quantity set (ss) acquired by the travel state information acquisition section (11), and determines whether the crash has occurred on the basis of a relationship between said sub-Mahalanobis distance (MHDs) and a reference value (Ths), and 
makes the determination on the basis of the relationship between the Mahalanobis distance (MHD) and the reference value (Th) and the determination on the basis of the relationship between the sub-Mahalanobis distance (MHDs) and the reference value (Ths) in parallel, so as to recognize that the straddle-type vehicle (1) has crashed during the travel.   
These limitations, as drafted, are an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “…the physical quantity set (s) and the other physical quantity set (s) have different combinations…”, “…determines whether the crash has occurred…” may be interpreted as associating data for sets in different combinations, mentally determining that a collision has occurred upon comparing two values, and “…makes the determination…” may be interpreted as mentally determining that a collision has occurred upon comparing two values for one set of physical quantities, and comparing two values for another set of physical quantities.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 6)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
The straddle-type vehicle information processor according to claim 1, wherein 
the travel state information acquisition section (11) further acquires, as the information, a sub-physical quantity set (ss) that is configured to include at least two types of the physical quantities, 
the physical quantity set (s) and the sub-physical quantity set (ss) have different combinations of the types of the physical quantities from each other, and 
the crash recognition section (12) 
further acquires a sub-Mahalanobis distance (MHDs) that is the Mahalanobis distance with respect to a referred sample group of the sub-physical quantity set (ss) acquired by the travel state information acquisition section (11), and determines whether the crash has occurred on the basis of a relationship between said sub-Mahalanobis distance (MHDs) and a reference value (Ths), and 
makes the determination on the basis of the relationship between the Mahalanobis distance (MHD) and the reference value (Th) and the determination on the basis of the relationship between the sub-Mahalanobis distance (MHDs) and the reference value (Ths) in parallel, so as to recognize that the straddle-type vehicle (1) has crashed during the travel.   
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “The straddle-type vehicle information processor…” is merely a generic component which allows the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that this element is mere machinery used as a tool to perform the process.  
The limitations of “…the travel state information acquisition section (11) further acquires…”, and “…the crash recognition section (12) further acquires…” are directed towards insignificant extra-solution activity that is data gathering, which does not add any meaningful limits on the claim.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.

101 Analysis: Step 2B (claim 6)
Regarding Step 2B in the 2019 PEG, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

Dependent claims 2, 3, 7, and 8 do not recite any further limitations that cause the claim(s) to be patent eligible.  Rather, the limitations of dependent claims 2, 3, 7, and 8 are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.  
Claims 2, 3, and 7 merely elaborate on the specific type of data that is acquired by the travel state information acquisition section (11).
Claim 8 simply recites the vehicle type, of which does not integrate the judicial exception into a practical application.
Therefore, dependent claims 2, 3, 7, and 8 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.
Claim 9 recites analogous limitations to that of claim 1, and is therefore rejected by the same premise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al. (US-2010/0168965; hereinafter Doerr) in view of Ishimori et al. (US-2014/0159948; hereinafter Ishimori).
Regarding claim 1, Doerr discloses a straddle-type vehicle information processor (10) (see Doerr at least Abs) comprising: 
a travel state information acquisition section (11) that acquires information related to a travel state of a straddle-type vehicle (1) (see Doerr at least [0058]); 
a crash recognition section (12) that recognizes that the straddle-type vehicle (1) has crashed during travel on the basis of the information acquired by the travel state information acquisition section (11) (see Doerr at least [0058] and [0045]); and 
an output section (13) that makes output corresponding to the recognition of the crash by the crash recognition section (12) (see Doerr at least [0062]), wherein
the travel state information acquisition section (11) acquires, as the information, a physical quantity set (s) that is configured to include at least two types of physical quantities (x1, x2) (see Doerr at least [0058]), and 
the crash recognition section (12) acquires a Mahalanobis distance (MHD) with respect to a referred sample group of the physical quantity set (s), which is acquired by the travel state information acquisition section (11) (see Doerr at least [0022]-[0023], [0043], and [0045] which describes a Mahalanobis distance calculated in response to feature, such as an acceleration value, exceeding a threshold value), and determines whether the crash has occurred (see Doerr at least [0058] and [0045])…
However, Doerr does not explicitly disclose the following:
…a relationship between said Mahalanobis distance (MHD) and a reference value (Th).
Ishimori, in the same field of endeavor, teaches the following:
…a relationship between said Mahalanobis distance (MHD) and a reference value (Th) (see Ishimori at least [0202] which details how a calculated Mahalanobis distance may be compared against a value for the purpose of assigning a confidence factor to the associated data).
The claim is rejected under 35 U.S.C. 103 as obvious over Doerr in view of Ishimori.  Doerr discloses a calculated Mahalanobis distance, along with the use of a variety of sensor signals to detect a crash.  The sole difference between Doerr and the claimed subject matter is that Doerr does not disclose information pertaining to a reference value, which is used as a comparison against the calculated Mahalanobis distance. Ishimori provides insight as to how a reference value could be utilized for an improved analysis of the Mahalanobis value.
One of ordinary skill in the art would have recognized that applying the known technique of comparing a Mahalanobis value to a reference value as taught by Ishimori would have yielded predictable results and resulted in an improved apparatus.  It would have been recognized that applying the technique of Ishimori to the teachings of Doerr would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such value comparison features into similar apparatuses.
Regarding claim 2, Doerr in view of Ishimori teach the straddle-type vehicle information processor according to claim 1, wherein
the physical quantity set (s) includes acceleration generated in the straddle-type vehicle (1) (see Doerr at least [0058]).
Regarding claim 4, Doerr in view of Ishimori teach the straddle-type vehicle information processor according to claim 1, wherein
the crash recognition section (12) varies the referred sample group in accordance with the travel state of the straddle-type vehicle (1) (see Doerr at least [0058]-[0061] which describes signals from a variety of sensors, the signals having different transmission rates, thus certain signals will provide results before other signals, all of which are dependent upon the vehicle’s travel state).
Regarding claim 7, Doerr in view of Ishimori teach the straddle-type vehicle information processor according to claim 1, wherein
the at least two types of the physical quantities (x1, x2) acquired by the travel state information acquisition section (11) are treated with a median filter (see Doerr at least [0007]).
Regarding claim 9, Doerr in view of Ishimori teach the analogous material as recited in claim 1 and rejected for similar reasons.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Ishimori as applied to claim 1 above, and further in view of Breed (US-2008/0147280).
Regarding claim 3, Doerr in view of Ishimori teach the straddle-type vehicle information processor according to claim 1.  While Doerr implies the physical quantity set (s) includes an angular velocity generated in the straddle-type vehicle (1) (see Doerr at least [0058] driving dynamics sensor), it is not explicit that the driving dynamics sensor would include an angular velocity. Secondary reference Ishimori does not teach this information.
Breed, in the same field of endeavor, teaches the physical quantity set (s) includes an angular velocity generated in the straddle-type vehicle (1) (see Breed at least [0028]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acquired information as taught by Doerr in view of Ishimori with angular velocity readings from a variety of gyroscopes as taught by Breed to provide accurate measurements about different orthogonal axes (see Breed at least [0029]).
Regarding claim 5, Doerr in view of Ishimori teach the straddle-type vehicle information processor according to claim 1, wherein 
the travel state information acquisition section (11) further acquires, as the information, another physical quantity set (s) that is configured to include at least two types of the physical quantities (see Doerr at least [0058] which describes a variety of sensor systems used to collect data), 
the physical quantity set (s) and the other physical quantity set (s) have different combinations of the types of the physical quantities from each other (see Doerr at least [0058] where the physical quantity set (s) includes data from an acceleration sensor system and a driving dynamics sensor system, and the other physical quantity set (s) may include data from an air-pressure sensor system, structure-borne noise sensor system, and/or a surroundings sensor system), and
…
However, neither Doerr nor Ishimori explicitly disclose or teach the following:
…the crash recognition section (12) switches the physical quantity set (s), which is used to determine whether the crash has occurred, to the other physical quantity set (s) in accordance with the travel state of the straddle-type vehicle (1).
Breed, in the same field of endeavor, teaches the following:
…the crash recognition section (12) switches the physical quantity set (s), which is used to determine whether the crash has occurred, to the other physical quantity set (s) in accordance with the travel state of the straddle-type vehicle (1) (see Breed at least [0308], [0314]-[0315], [0319]-[0320], and [0030] which explains the use of signals from different sensors throughout a vehicle according to the location and/or accuracy of different sensor readings, the signals utilized in a pattern recognition system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acquired information as taught by Doerr in view of Ishimori with a variety of sensor readings as taught by Breed to achieve a higher accuracy of vehicle data (see Breed at least [0034]-[0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Ishimori as applied to claim 1 above, and further in view of Aoki et al. (US-2015/0234041; hereinafter Aoki).
Regarding claim 6, Doerr in view of Ishimori teach the straddle-type vehicle information processor according to claim 1, wherein 
the travel state information acquisition section (11) further acquires, as the information, a sub-physical quantity set (ss) that is configured to include at least two types of the physical quantities (see Doerr at least [0058] which describes a variety of sensor systems used to collect data), 
the physical quantity set (s) and the sub-physical quantity set (ss) have different combinations of the types of the physical quantities from each other (see Doerr at least [0058] where the physical quantity set (s) includes data from an acceleration sensor system and a driving dynamics sensor system, and the other physical quantity set (s) may include data from an air-pressure sensor system, structure-borne noise sensor system, and/or a surroundings sensor system), and 
the crash recognition section (12) 
…determines whether the crash has occurred (see Doerr at least [0058] and [0045]) on the basis of a relationship between said sub-Mahalanobis distance (MHDs) and a reference value (Ths) (see Ishimori at least [0202] which details how any calculated Mahalanobis distance may be compared against a value for the purpose of assigning a confidence factor to the associated data), and 
makes the determination on the basis of the relationship between the Mahalanobis distance (MHD) and the reference value (Th) (see Ishimori at least [0202] which details how any calculated Mahalanobis distance may be compared against a value for the purpose of assigning a confidence factor to the associated data) and the determination on the basis of the relationship between the sub-Mahalanobis distance (MHDs) and the reference value (Ths) (see Ishimori at least [0202] which details how any calculated Mahalanobis distance may be compared against a value for the purpose of assigning a confidence factor to the associated data) … so as to recognize that the straddle-type vehicle (1) has crashed during the travel (see Doerr at least [0058] and [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculated Mahalanobis distance as disclosed by Doerr with a reference value to compare against as taught by Ishimori for the same reasons as presented in claim 1.  
However, neither Doerr nor Ishimori explicitly disclose or teach the following:
…further acquires a sub-Mahalanobis distance (MHDs) that is the Mahalanobis distance with respect to a referred sample group of the sub-physical quantity set (ss) acquired by the travel state information acquisition section (11), and…
…makes the determination…in parallel…
Aoki, in the same field of endeavor, teaches the following:
…further acquires a sub-Mahalanobis distance (MHDs) that is the Mahalanobis distance with respect to a referred sample group of the sub-physical quantity set (ss) acquired by the travel state information acquisition section (11) (see Aoki at least [0061] and [0063] where a Mahalanobis distance is calculated for a variety of data), and…
…makes the determination…in parallel (see Aoki at least [0094]-[0096] where multiple Mahalanobis values, representative of different data points, are compared against a reference value)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculated Mahalanobis value that is compared against a reference value as taught by Doerr in view of Ishimori with an additional Mahalanobis value indicative of different data points such as taught by Aoki to provide an accurate representation of data (see Aoki at least [0009]-[0011]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Ishimori as applied to claim 1 above, and further in view of Aich et al. (US-2016/0086489; hereinafter Aich).
Regarding claim 8, Doerr in view of Ishimori teach the straddle-type vehicle information processor according to claim 1.  However, neither Doerr nor Ishimori explicitly disclose or teach the straddle-type vehicle (1) is a two-wheeled motor vehicle.
Aich, in the same field of endeavor, teaches the straddle-type vehicle (1) is a two-wheeled motor vehicle (see Aich at least [0011] and [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straddle-type vehicle capable of crash recognition as taught by Doerr in view of Ishimori with a two-wheeled motor vehicle as taught by Aich because two wheeled vehicles are just as prone, and arguably more, to collision on a roadway as other vehicles, and the crash recognition would be beneficial to protecting two-wheeled vehicle operators (see Aich at least [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zeng et al. (US-2008/0306666) discloses a system for collision avoidance according to various sensor data and processing, including the incorporation of a Mahalanobis calculation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/9/2022